DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

  	Authorization for this examiner's amendment was given in a telephone interview with Mr. Sean J. Varley, of registration number 62,397, on December 17, 2021. During the telephone interview, Mr. Varley has agreed and authorized the examiner to amend claims 1, 19, and 20; and cancel claim 13.

CLAIMS

3.	Replace following Claims:
 Claim 1. (Currently Amended) An apparatus comprising:
circuitry configured to:
determine a cyber security threat level for a charging station in which an electric vehicle charger is located, wherein the cyber security threat level is defined by whether one or more anomalies indicative of cyberattack(s) are present, including determining whether false data indicative of an incorrect status of a connection to a utility has been injected into a communication connection of the charging station by comparing (i) data identified as originating from a charging station management system and pertaining to the connection status to the utility to (ii) data received from multiple electric vehicle chargers of the charging station and pertaining to the utility to identify a discrepancy; and
block a communication connection to the charging station in order to protect the charging station from a cyber security threat.

Claim 19. (Currently Amended) A method comprising:
determining, by an apparatus, a cyber security threat level for a charging station in which an electric vehicle charger is located, wherein the cyber security threat level is defined by whether one or more anomalies indicative of cyberattack(s) are present, including determining whether false data indicative of an incorrect status of a connection to a utility has been injected into a communication connection of the charging station by comparing (i) data identified as originating from a charging station management system and pertaining to the connection status to the utility to (ii) data received from multiple electric vehicle chargers of the charging station and pertaining to the utility to identify a discrepancy; and
performing, by the apparatus and as a function of the determined cyber security threat level, a responsive action to block a communication connection to the charging station in order to protect the charging station from a cyber security threat.

Claim 20. (Currently Amended) One or more machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause an apparatus to:
determine a cyber security threat level for a charging station in which an electric vehicle charger is located, wherein the cyber security threat level is defined by whether one or more anomalies indicative of cyberattack(s) are present, including determining whether false data indicative of an incorrect status of a connection to a utility has been injected into a communication connection by comparing (i) data identified as originating from a charging station management system and pertaining to the connection status to the utility to (ii) data received from multiple electric vehicle chargers of the charging station and pertaining to the utility [[ 
block a communication connection to the charging station in order to protect the charging station from a cyber security threat.


4.	Cancel following Claim:
Claim 13: canceled.

Allowable Subject Matter

5.	Claims 1-12, 14-17, and 19-20 are allowed.

Examiner’s statement of reason of allowance

 6.	The following is an examiner’s statement of reasons for allowance: 
           The present invention is directed to a method for detecting abnormal activities in an electric vehicle charging station. The prior art of record fails to teach or fairly suggest neither singly nor in combination a method, an apparatus, and a medium for detecting abnormal activities in an electric vehicle charging station, in the manner and combinations recited in independent claims 1, 19, and 20, and having the uniquely distinct features of:
                      “wherein the cyber security threat level is defined by whether one or more anomalies indicative of cyberattack(s) are present, including determining whether false data indicative of an incorrect status of a connection to a utility has been injected into a communication connection of the charging station by comparing (i) data identified as originating from a charging station management system and pertaining to the connection status to the utility to  (ii) data received from multiple electric vehicle chargers of  the charging station and pertaining to the utility to identify a discrepancy;”.
           Claims 2-12, and 14-17 incorporate the allowable features recited above, through dependency, and are also allowed.

                      “wherein the cyber security threat level is defined by whether one or more anomalies indicative of cyberattack(s) are present, including determining whether false data indicative of an incorrect status of a connection to a utility has been injected into a communication connection of the charging station by comparing (i) data identified as originating from a charging station management system and pertaining to the connection status to the utility to  (ii) data received from multiple electric vehicle chargers of  the charging station and pertaining to the utility to identify a discrepancy;”, in combination with the other claimed limitations.

Conclusion

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 

           8.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/Peiliang Pan/
Examiner, Art Unit 2492



 
/MICHAEL W CHAO/Examiner, Art Unit 2492